UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-8029


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ISSAC RASHAD BELT,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:04-cr-00559-AW-6)


Submitted:   April 18, 2013                 Decided:   April 22, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Thomas Sarachan, Staff
Attorney,   Greenbelt,  Maryland,   for   Appellant.     Rod J.
Rosenstein, United States Attorney, Barbara S. Sale, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Issac Rashad Belt appeals the district court’s order

granting his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2006).     Although the district court granted Belt’s

§ 3582 motion, the court did not reduce Belt’s sentence to the

full extent he requested.       On appeal, Belt argues that, under

the Supreme Court’s decision in Dorsey v. United States, 132 S.

Ct. 2321 (2012), the Fair Sentencing Act of 2010 (“FSA”), Pub.

L. No. 111-220, 124 Stat. 2372, should apply to his motion.

Contrary to Belt’s assertion, however, Dorsey did not alter this

court’s prior holding that the FSA does not apply retroactively

to defendants sentenced prior to its effective date.             See United

States v. Bullard, 645 F.3d 237, 248 (4th Cir.), cert. denied,

132 S. Ct. 356 (2011). *       Because Belt was sentenced in April

2006, prior to the FSA’s effective date, the FSA had no effect

on Belt’s mandatory minimum sentence, and the district court

properly   concluded   that   Belt   was   not   entitled   to   a   sentence

reduction under the Act.        Accordingly, we affirm the district

court’s judgment.      We dispense with oral argument because the

     *
       Belt’s attempt to distinguish Bullard is meritless, as the
Supreme Court made clear in Dorsey that the FSA does not apply
to defendants sentenced before the FSA’s effective date of
August 3, 2010.     132 S. Ct. at 2335; see United States v.
Stewart, 595 F.3d 197, 201 (4th Cir. 2010) (acknowledging that
consideration of a § 3582(c)(2) motion does not constitute “a
full resentencing by the court”).



                                     2
facts   and   legal    contentions    are   adequately   presented    in   the

materials     before   this   court   and   argument   would   not   aid   the

decisional process.


                                                                     AFFIRMED




                                       3